filDETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a recording material information detecting apparatus and an image forming apparatus connected via a network wherein the recording material information detecting 
The closest prior art, Max Kielland (US 20130270338 A1), teaches generating profiles for particular types of media in which the profile represents a set of preferred printing parameters to be used to achieve a target print quality. Print quality may be a function of several print parameters of the printing device, such as characteristics of the environment (e.g. ambient temperature, humidity, etc.). Furthermore, other factors or characteristics that may be tested to determine relationship with print quality include the storage environment of the media (e.g., humidity and temperature), current humidity of the printing environment and/or the media, and the cleanliness of the printhead. Although the prior art determines the environmental factors at the storage location of the medium, the prior art fails to explicitly determine the environmental factors at a recording material information detecting apparatus as the apparatus that detects the medium information does not necessarily need to be in the same location as the paper storage. The prior art fails to subsequently teach using the requested paper information from the detecting apparatus in setting of the image formation condition for the image former to form the image on the second recording material based on the recording material characteristic information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
February 25, 2022n